Order, Supreme Court, New York County (Milton Tingling, *177J.), entered on or about June 25, 2003, which denied plaintiffs’ motion to preclude defendants’ “seat belt expert” from testifying at trial, unanimously affirmed, without costs.
Plaintiffs argue that defendants cannot meet their burden of showing that operable seat belts were available since one defendant defaulted in appearing, the second had his answer stricken and the third has been precluded from testifying at trial. The argument is without merit. A seat-belt defense goes strictly to damages, not liability (see Garcia v Tri-County Ambulette Serv., 282 AD2d 206 [2001]; Martinez v Novin, 303 AD2d 653 [2003]), and defendants’ defaults do not affect their right to offer proof on damages (see Reynolds Sec. v Underwriters Bank & Trust Co., 44 NY2d 568, 572 [1978]). Concur—Buckley, P.J., Andrias, Saxe, Williams and Gonzalez, JJ.